DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al (US 2016/0239133; submitted by Applicant) in view of Ye (US 2019/0187843).
In regards to claim 1, Ko discloses a display device comprising:
a display panel (display device 100) comprising non-folding areas (plane areas PA1, PA2) arranged along a first direction and a folding area (folding area FA) between the non-folding areas (Fig. 3 and paragraphs 47-48);
a first electrode (first electrode TE1) on the display panel and extending in the first direction (Fig. 4 and paragraph 54); and
a second electrode (second electrode TE2) on the display panel, insulated from the first electrode, and extending in a second direction crossing the first direction (Fig. 4 and paragraph 54).

Ye discloses wherein openings (through holes 313) overlapping the folding area are in the first electrode (Figs. 1-2 and paragraphs 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mesh electrode of Ye in a folding region for the mesh electrode of Ko in a folding region to achieve a touch display panel so that bending stress received on the electrodes is reduced (paragraph 39).

In regards to claim 2, Ko does not disclose the display device of claim 1, wherein the openings extend in the second direction, the openings being arranged along the first direction and the second direction.
Ye discloses wherein the openings extend in the second direction, the openings being arranged along the first direction and the second direction (Figs. 1-2 and paragraphs 28-30; the entire electrode is a mesh electrode so there would be openings throughout the entire electrode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mesh electrode of Ye in a folding region for the mesh electrode of Ko in a folding region to achieve a touch display panel so that bending stress received on the electrodes is reduced (paragraph 39).


first horizontal openings arranged along the second direction; and
second horizontal openings arranged along the second direction, the second horizontal openings being spaced from the first horizontal openings in the first direction.
Ye discloses wherein the openings comprise:
first horizontal openings arranged along the second direction; and
second horizontal openings arranged along the second direction, the second horizontal openings being spaced from the first horizontal openings in the first direction (Figs. 1-2 and paragraphs 28-30; the entire electrode is a mesh electrode so there would be openings throughout the entire electrode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mesh electrode of Ye in a folding region for the mesh electrode of Ko in a folding region to achieve a touch display panel so that bending stress received on the electrodes is reduced (paragraph 39).

In regards to claim 4, Ko does not disclose the display device of claim 3, wherein the first horizontal openings partially overlap the second horizontal openings in the first direction.
Ye discloses wherein the first horizontal openings partially overlap the second horizontal openings in the first direction (Figs. 1-2 and paragraphs 28-30; the entire electrode is a mesh electrode so there would be openings throughout the entire electrode).


In regards to claim 5, Ko and Ye combined disclose wherein the first horizontal openings partially overlap the second horizontal openings in the first direction (Ye: Figs. 1-2 and paragraphs 28-30; the entire electrode is a mesh electrode so there would be openings throughout the entire electrode).
Ko and Ye do not disclose wherein the first horizontal openings are alternately arranged with the second horizontal openings.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first horizontal openings are alternately arranged with the second horizontal openings because Applicant has not disclosed that the first horizontal openings are alternately arranged with the second horizontal openings provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the first horizontal openings partially overlap the second horizontal openings in the first direction because both reduce bending stress on the electrode.

In regards to claim 6, Ko does not disclose the display device of claim 1, wherein the openings extend in a third direction substantially perpendicular to a plane defined by the first 
Ye discloses wherein the openings extend in a third direction substantially perpendicular to a plane defined by the first and second directions, the openings being arranged along the first direction and the third direction (Figs. 1-2 and paragraphs 28-30; the entire electrode is a mesh electrode so there would be openings throughout the entire electrode and the openings go through the entire electrode thereby extending in a third direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mesh electrode of Ye in a folding region for the mesh electrode of Ko in a folding region to achieve a touch display panel so that bending stress received on the electrodes is reduced (paragraph 39).

In regards to claim 11, Ko discloses the display device of claim 1, further comprising:
a base substrate (protection layer PL) on the display panel (Fig. 9B and paragraph 94); and
an adhesive layer under the base substrate (Fig. 9B and paragraph 93),
wherein the first and second electrodes are under the base substrate, the first and second electrodes being attached to the display panel by the adhesive layer (Fig. 9B and paragraph 96; the touch member which includes the electrodes is attached to the display with the adhesive).


a first portion, the first portion overlapping the folding area in a plan view (Fig. 4 and paragraphs 54-56); and
a plurality of second portions overlapping the non-folding areas in a plan view (Fig. 4 and paragraphs 54-56), and
wherein the folding area and the first portion are configured to be folded about a folding axis (FX) substantially parallel to the second direction (Fig. 4 and paragraphs 54-56).
Ko does not disclose a first portion having the openings
Ye discloses a first portion having the openings (Figs. 1-2 and paragraphs 28-30; the entire electrode is a mesh electrode so there would be openings throughout the entire electrode and the openings go through the entire electrode thereby extending in a third direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mesh electrode of Ye in a folding region for the mesh electrode of Ko in a folding region to achieve a touch display panel so that bending stress received on the electrodes is reduced (paragraph 39).

Allowable Subject Matter
Claims 7-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 16, it recites, among other features, “sensing a position of the touch;
applying a second driving voltage having a voltage level higher than the first driving voltage to a first electrode that is touched from among the first electrodes when the touch position is within the folding area; and
sensing the touch on the folding area”.
The Prior Art discloses sensing a position of a touch in a bending region and compensating for noise due to bending stress.  The Prior Art does not disclose sensing a position of the touch; applying a second driving voltage having a voltage level higher than the first driving voltage to a first electrode that is touched from among the first electrodes when the touch position is within the folding area; and sensing the touch on the folding area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 10, 2022